DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/29/2021 has been entered. Claim 2 has been canceled. Claims 1 and 
3-10 remain for examination. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments regarding claim 1 filed on 12/29/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. A transit transfer path unit structure as recited in claim 1, for a supply/collection cassette of an Automated Teller Machine (ATM) which includes an upper main body having a deposit/withdrawal part, a temporary storage part and a banknote transfer path and a lower main body having a plurality of banknote cassettes, and has a structure in which a supply/collection cassette is mounted on one side of the lower main body, 
wherein the transit transfer path unit structure comprises a transit transfer path unit connected to form a banknote transfer route between the supply/collection cassette and the banknote transfer path provided in the upper main body, and detachably mounted between the supply/collection cassette and the banknote transfer path provided in the upper main body, 
wherein during maintenance work for the ATM, the transit transfer path unit is separated from the banknote transfer route that connects the supply/collection cassette to the banknote transfer path 
wherein the ATM has a gate unit provided between the upper main body and the transit transfer path unit, 
wherein the transit transfer path unit is hinge-coupled to the bottom of the gate unit so as to be rotated upward/downward on the gate unit, and rotated upward/downward to connect/separate the supply/collection cassette and the banknote transfer path provided in the upper main body to or from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THIEN M LE/Primary Examiner, Art Unit 2887